Citation Nr: 0312568	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  01-09 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for asbestosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

In his Substantive Appeal, received in October 2001, the 
veteran requested a VA Travel Board hearing.  He was 
scheduled for such a hearing in February 2002, but, in a 
statement received in the same month, he withdrew his hearing 
request.  See 38 C.F.R. § 20.704(e) (2002).



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's claim of service connection for asbestosis 
was previously denied in an April 1997 rating decision, but 
evidence submitted since that the issuance of that decision 
bears directly and substantially on the question of whether 
this disability was incurred as a result of service.

3.  There is competent medical evidence linking the veteran's 
development of asbestos-related pulmonary disease to service.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for asbestosis.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2002).

2.  Asbestosis was incurred as a result of service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue on appeal but finds that, given the favorable 
action taken in this case, no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time.

Preliminarily, the Board notes that, in an April 1997 rating 
decision, the Board denied the veteran's claim of service 
connection for asbestosis on the basis that, although the 
Board conceded in-service asbestos exposure, there was no 
evidence of pleural plaques, thickening, or interstitial 
fibrosis.  See Department of Veterans Benefits, Veterans 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  This decision is final under 
38 U.S.C.A. § 7104 (West 2002) and can only be reopened on 
the basis of "new and material evidence" that bears 
directly and substantially on the factual basis of the prior 
final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2002).  In this case, however, subsequently received 
evidence, notably a February 2001 consultation report 
described in further detail below, does directly address the 
question of a current disorder and its etiology.  For that 
reason, the Board will reopen the veteran's claim and proceed 
directly to the merits of this claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

As indicated in the April 1997 denial, the veteran's service 
medical records are negative for evidence of asbestosis or 
any other pulmonary diseases.  A diagnosis of asbestosis was 
first noted by Dr. B. L. Whites in March 1987.  Subsequent 
medical records contain conflicting findings as to the causal 
role of asbestos exposure, and a VA physician who examined 
the veteran in August 1996 rendered an opinion that, in the 
absence of pleural plaque, interstitial fibrosis, or 
infiltrative disease on x-ray, his current chronic 
obstructive pulmonary disease (COPD) could not be related to 
prior asbestos exposure.  This examiner, however, also 
recommended a repeat examination by a pulmonologist.

Subsequently received medical evidence has called very much 
into question the findings from the August 1996 VA 
examination report.  In an August 2000 statement, Gaeton D. 
Lorino, M.D., noted that chest x-rays revealed bilateral lung 
scars that indicated the possible presence of significant 
asbestos-related lung disease.  Also, the veteran underwent a 
VA respiratory examination in December 2000, with x-rays that 
revealed mild emphysematous changes with minimal 
calcification of left basal pleura and minimal bilateral 
pyretic changes.  The examiner diagnosed a history of 
asbestosis and chest x-rays changes likely to be related to 
the presence of mild pulmonary asbestosis.  

Significantly, the veteran also underwent a consultation with 
a VA doctor in February 2001 regarding his breathing 
difficulties.  This doctor reviewed the veteran's recent 
chest x-rays and confirmed that the changes shown by the x-
rays were "compatible with asbestosis."  Moreover, the 
examiner rendered a diagnosis of "[p]ulmonary asbestosis, 
appears to be related to military exposure to asbestos."

Upon reviewing the evidence of record, the Board is cognizant 
of the August 1996 VA opinion that the veteran's current 
pulmonary disability is not asbestos-related.  This opinion, 
however, was based on x-ray findings not consistent with 
asbestos-related changes, and subsequent x-rays have revealed 
findings that have been interpreted as asbestos-related.  
Notably, the February 2001 VA doctor's opinion that the 
veteran's pulmonary asbestos is apparently related to service 
supports the veteran's basic contentions in this case.  

Taken as a whole, the Board finds that the evidence of record 
supports the conclusion that the veteran incurred asbestosis 
as a result of service.  Accordingly, service connection is 
warranted for asbestosis, and the veteran's claim is granted 
in full.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for asbestosis, and the claim of 
entitlement to service connection for asbestosis is granted.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

